PER CURIAM. : This matter coming on for consideration by the Court upon the application of William F. Cheek for reinstatement as a member of the Bar of the State of New Mexico, together with the Report of the Board of Commissioners of the State Bar of New Mexico and the recommendation of said Board of Commissioners that William F. Cheek be reinstated as a member of the bar of the State of New Mexico upon a probationary basis, and the Court being sufficiently advised, Chief Justice McGHEE, Mr. Justice SADLER, Mr. Justice COMPTON and Mr. Justice KIKER concurring, Mr. Justice LUJAN not participating, It is Ordered that the Findings of Fact and Recommendations of the Board of Commissioners of the State Bar of New Mexico be and they are hereby ratified and adopted. It is Further Ordered that William F. Cheek be and he is hereby reinstated as a member of the Bar of the State of New Mexico for a probationary period of two years from the date hereof. It is Further Ordered that at the end of such two year probationary period herein provided, the question of reinstating the said William F. Cheek unqualifiedly be again reviewed by the Board of Commissioners of the State Bar of New Mexico, as referees of this Court, and the recommendation of said Board of Commissioners at that time be filed herein.